Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, it is not clear what is meant by “ball-like”, in other words how is it similar to yet different from a ball?  Further it is not clear what is meant by the limitation that the body element “remains” a ball-like mass.  Does this mean that it does not flatten but remains round even during use as a cushioning element? Further it is not clear how a polyethylene film having a thickness of 0.0003-0.003 inches and including parallel folds would attain and remain in a rounded shape.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-11, 15, 21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teeny Tiny Tip: Folded Plastic Bags, hereinafter Teeny Tiny Tip.
Teeny Tiny Tip discloses a structure comprising a plastic grocery bag.  Note that plastic grocery bags are formed from thin plastic and are permeable to gases.  The bag is flattened and folded so that there are a plurality of parallel folds which are adjacent each other.  Air is between the folds which corresponds to the claimed fluid and lubricant.  The handle of the bag forms a containment structure by being looped over the folded array.  Neither the folded portion nor the handle include any bonding so all are free to move relative to each other.  The material is of a size such that it could be placed within a shoe to be used as cushion.  The structure of Teeny Tiny Tip would inherently have some degree of non-slip properties, compressibility, and resilience.  Thus, since the material of Teeny Tiny Tip: Folded Plastic Bags is capable of performing the intended use and is structurally the same, it anticipates claims 1-4, 8, 10-11, 15, 21.
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teeny Tiny Tip with evidence from James et al, U.S. Patent Application Publication No. 20150060504.  Teeny Tiny Tip teaches a structure comprising a folded grocery store bag contained within the .
Claim(s)  12   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Teeny Tiny Tip with evidence from What’s a Mil? Plastic Bag Partners.  .
Teeny Tiny Tip discloses a structure comprising a folded grocery store plastic bag secured within the handle of the bag which corresponds to the claimed containment structure, however, Teeny Tiny Tip does not disclose the thickness of the plastic film making up the grocery bag.  However, What’s a Mil? discloses that plastic grocery bags have a thickness of about 0.5 mil which corresponds to 0.0005 inches which is within the claimed range.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeny Tiny Tip in view of James et al, U.S. Patent Application Publication No. 2015/0060504.
Teeny Tiny Tip differs from the claimed invention because it does not clearly disclose that the folded bags can be placed inside a fabric or mesh containment structure.  However, James discloses a fabric or mesh containment system for holding grocery bags for reuse.  James teaches that the containment system can be made to be breathable or permeable to promote the bags drying.  Therefore, it would have been obvious to have placed the folded bags of Teeny Tiny Tips into the containment system of James in order to allow the bags to dry after use and to store them for reuse.  It would have been obvious to have selected the relative size of the openings in the fabric as well as the diameter of the filaments making up the fabric in order to provide the desired amount of permeability to the containment system. 
Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Teeny Tiny Tip.
Teeny Tiny Tip does not disclose the static coefficient of friction of the plastic film making up the grocery bag.  However, since Teeny Tiny Tip is using the same material, (polyethylene) in the same thickness as claimed, it is reasonable to expect that the material of Teeny Tiny Tip would necessarily possess the claimed static coefficient of friction, since like materials must have like properties.
Applicant’s amendment filed 9/23/21 is sufficient to overcome the previous rejection.
A new grounds of rejection necessitated by the amendment is set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789